  Case 18-10163-mdc         Doc 75    Filed 02/03/21 Entered 02/03/21 10:02:07             Desc Main
                                      Document     Page 1 of 2


                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                PHILADELPHIA DIVISION
In Re:
      WILTON RODRIQUEZ                  Chapter 13
           Debtor(s)
      SELECT PORTFOLIO SERVICING, INC. Case Number: 18-10163-mdc
      AS SERVICER FOR TOWD POINT
      MORTGAGE TRUST 2019-2, U.S. BANK
      NATIONAL ASSOCIATION, AS
      INDENTURE TRUSTEE
           Movant
      v.
      WILTON RODRIQUEZ
           Debtor(s)
      WILLIAM C. MILLER, ESQ.
            Trustee
            Respondent(s)
MOTION FOR RELIEF FROM AUTOMATIC STAY WITH RESPECT TO PROPERTY: 6721
                      LARGE ST, PHILADELPHIA, PA 19149-2123

       Select Portfolio Servicing, Inc. as servicer for Towd Point Mortgage Trust 2019-2, U.S. Bank
National Association, as Indenture Trustee, through its Counsel, Stern & Eisenberg PC, respectfully
requests the Court grant its Motion for Relief and in support thereof respectfully represents as follows:

   1. Movant is Select Portfolio Servicing, Inc. as servicer for Towd Point Mortgage Trust 2019-2,
      U.S. Bank National Association, as Indenture Trustee (hereafter referred to as “Movant”).

   2. Debtor(s), Wilton Rodriquez (hereinafter, “Debtor(s)”), is/are, upon information and belief,
      adult individual(s) whose last-known address is 6721 Large St, Philadelphia, PA 19149-2123.

   3. On April 18, 2006, Wilton Rodriguez, executed and delivered a Note in the principal sum of
      $23,000.00 to Countrywide Bank, N.A. A copy of the Note is attached as Exhibit “A” and is
      hereby incorporated by reference.

   4. As security for the repayment of the Note, Wilton Rodriguez, executed and delivered a
      Mortgage to Mortgage Electronic Registration Systems, Inc., as Nominee for Countrywide
      Bank, N.A.. The Mortgage was duly recorded in the Office of the Recorder of Deeds in and for
      Philadelphia County on May 2, 2006 in Instrument 51432693. A copy of the Mortgage is
      attached as Exhibit “B” and is hereby incorporated by reference.

   5. The Mortgage encumbers Debtor’s real property located at 6721 Large St, Philadelphia, PA
      19149-2123.

   6. By assignment of mortgage, the loan was ultimately assigned to Towd Point Mortgage Trust
      2019-2, U.S. Bank National Association, as Indenture Trustee. A true and correct copy of the
      assignment is attached as Exhibit “C” and is hereby incorporated by reference.
  Case 18-10163-mdc         Doc 75    Filed 02/03/21 Entered 02/03/21 10:02:07               Desc Main
                                      Document     Page 2 of 2


   7. Debtor(s) filed the instant Chapter 13 Bankruptcy on January 10, 2018 and, as a result, any state
      court proceedings were stayed.

   8. It is believed and therefore averred that Debtor(s) filed the instant bankruptcy as an additional
      delay in order to prevent Movant from proceeding with the state court proceedings or otherwise
      institute proceedings as allowed under the Mortgage.

   9. Debtor’s mortgage loan is in default and is currently due for the October 25, 2020 payment and
      each subsequent payment through the date of the motion. Debtor(s) has/have failed to make the
      following post-petition payments to Movant:

                          POST-PETITION PAYMENTS IN DEFAULT
               Monthly Payments in Default....................... 10/25/2020 to 01/25/2021
               Monthly payments ($161.43 x 4)                 $645.72
               Suspense Balance:                              ($41.91)
               Total Amounts Due as of January 27, 2021: $603.81

   10. In addition, Movant has incurred counsel fees and costs in association with Debtor's default and
       this motion.

   11. As a result of the Debtor's default and failure to make payments or to otherwise adequately
       provide for Movant in the bankruptcy filing, Movant is not adequately protected and is entitled
       to relief.

   12. To the extent the Court does not find that relief is appropriate, then Movant requests that the
       stay be conditioned such that in the event the Debtor(s) fall(s) behind on post-petition payments
       or trustee payments that Movant may receive relief upon default by the Debtor(s) of the terms
       of the conditional order.

   13. Movant requests that the stay of Bankruptcy Rule 4001(a)(3) be waived.

        WHEREFORE, Movant, Select Portfolio Servicing, Inc. as servicer for Towd Point Mortgage
Trust 2019-2, U.S. Bank National Association, as Indenture Trustee, respectfully requests this Court to
grant the appropriate relief under 11 U.S.C. §362 from the automatic stay as set forth in the proposed
order together with waiver of Bankruptcy Rule 4001(a)(3).

                                                    Respectfully Submitted:
                                                     Stern & Eisenberg, PC
                                                    By: /s/ Daniel P. Jones
                                                    Daniel P. Jones
                                                    Bar Number: 321876
Date:                                               Email: djones@sterneisenberg.com
